

SECURITIES PURCHASE
 
AGREEMENT
 
Dated as of March 5, 2010
 
by and among
 
GENTA INCORPORATED
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A

 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT dated as of March 5, 2010 (this “Agreement”)
by and among Genta Incorporated, a Delaware corporation (the “Company”), and
each of the purchasers of the senior secured convertible promissory notes,
senior unsecured convertible promissory notes and warrants to purchase senior
unsecured convertible promissory notes of the Company whose names are set forth
on Exhibit A attached hereto (each a “Purchaser” and collectively, the
“Purchasers”).
 
The parties hereto agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE OF NOTES
 
1.1           Purchase and Sale of Notes and Debt Warrants.  Upon the following
terms and conditions, the Company shall issue and sell to the Purchasers, and
the Purchasers shall purchase from the Company, units (each, a “Unit”), in an
aggregate amount of up to $25,000,000 at the Closing (as defined in Section
1.2(b)), consisting of: (i) 12.00% senior unsecured convertible promissory notes
due March 9, 2013 in the aggregate principal amount of $10,000,000, convertible
into shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), in substantially the form attached hereto as Exhibit B (the “B
Notes”); (ii) 12.00% senior unsecured convertible promissory notes due March 9,
2013 in the aggregate principal amount of $10,000,000, convertible into Common
Stock, in substantially the form attached hereto as Exhibit C (the “C Notes”);
(iii) 12% senior secured convertible promissory notes due March 9, 2013 in the
aggregate principal amount of $5,000,000, convertible into Common Stock, in
substantially the form attached hereto as Exhibit D (the “D Notes”); and (iv)
warrants, in substantially the form attached hereto as Exhibit F (the “Debt
Warrants”), to purchase up to an aggregate principal amount of $10,000,000 of
12.00% senior unsecured convertible promissory notes due March 9, 2013, in
substantially the form attached hereto as Exhibit E (the “E Notes”).  The B
Notes, C Notes and D Notes shall be collectively referred to herein as the
“Closing Notes,” and the Closing Notes and the E Notes shall be collectively
referred to herein as the “Notes.”  At the Closing, the Company shall deliver to
each Purchaser: (i) a B Note in the principal amount equal to forty percent
(40%) of the portion of the purchase price paid by such Purchaser for such Unit;
(ii) a C Note in the principal amount equal to forty percent (40%) of the
portion of the purchase price paid by such Purchaser for such Unit; (iii) a D
Note in the principal amount equal to twenty percent (20%) of the portion of the
purchase price paid by such Purchaser for such Unit; and (iv) a Debt Warrant to
purchase up to an aggregate principal amount of E Notes equal to forty percent
(40%) of the portion of the purchase price paid by such Purchaser for such
Unit.  The Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), including Regulation D (“Regulation D”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments to be made hereunder.

 
1

--------------------------------------------------------------------------------

 

1.2        Purchase Price and Closing.
 
(a)           Subject to the terms and conditions hereof, the Company agrees to
issue and sell to the Purchasers and, in consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Purchasers, severally and not jointly, agree to purchase
the Closing Notes and Debt Warrants for an aggregate purchase price of
$25,000,000 (the “Purchase Price”).  At the Closing, each Purchaser shall
deliver the applicable portion of the Purchase Price as indicated on Exhibit A
hereto by wire transfer of immediately available funds to the Company.
 
(b)           The closing under this Agreement (the “Closing”) shall take place
on or before March 9, 2010 (the “Closing Date”), provided, that all of the
conditions set forth in Article 4 hereof and applicable to the Closing have been
fulfilled or waived in accordance herewith.  The Closing shall take place at the
offices of Tang Capital Partners, LP (the “Lead Purchaser”), 4401 Eastgate Mall,
First Floor, San Diego, CA 92121 at 2:00 p.m. Pacific Standard Time, or at such
other time and place as the parties may agree.  Subject to the terms and
conditions of this Agreement, at the Closing, each Purchaser shall purchase
and the Company shall issue and deliver or cause to be delivered to each
Purchaser Closing Notes in the principal amounts set forth opposite the name of
such Purchaser on Exhibit A hereto and a related Debt Warrant to purchase up to
the aggregate principal amount of E Notes set forth opposite the name of such
Purchaser on Exhibit A hereto.
 
1.3        Conversion Shares; Reverse Stock Split.
 
(a)           No later than the date that is one Trading Day (as defined below)
prior to the first day of the period during which the October 10-Day VWCP (as
defined in the B Note) is being calculated, the Company shall take all action
necessary to reserve (and hereby covenants to continue to reserve), free of
preemptive rights and other similar contractual rights, a number of its
authorized but unissued shares of Common Stock equal to 100% of the aggregate
number of shares of Common Stock then issuable upon conversion or otherwise in
respect of the Notes issued or issuable under this Agreement (including any E
Notes issuable upon exercise of the Debt Warrants or issued in payment of
interest any of the Notes).
 
(b)           The Company shall effect a reverse stock split of the Company’s
outstanding shares of Common Stock in such ratio and at such time as (i)
determined by the Company’s Board of Directors and (ii) approved by Purchasers
holding at least 66 2/3% of the combined principal amount of the then
outstanding Closing Notes (the “Reverse Split”).  Each Purchaser then holding
any securities of the Company agrees to: (a) consent to the Reverse Split
approved by the Purchasers in accordance with the previous sentence with respect
to all securities of the Company then held by such Purchaser, (b) with respect
to any shares held in record name, to appoint authorized representatives of the
Company as its proxies to vote all shares of Common Stock then held by such
Purchaser that are eligible to vote in favor of such Reverse Split and (c) with
respect to any shares of Common Stock held in street name, to instruct the
brokerage firm having custody of such shares of Common Stock to appoint
authorized representatives of the Company as its proxies to vote all shares of
Common Stock then beneficially held by such Purchaser that are eligible to vote
in favor of such Reverse Split.

 
2

--------------------------------------------------------------------------------

 

(c)           Any shares of Common Stock issuable upon conversion or otherwise
in respect of the Notes are herein referred to as the “Conversion Shares”.  The
Notes, the Debt Warrants and the Conversion Shares are sometimes collectively
referred to herein as the “Securities.”
 
(d)           In the event that the Reverse Split has not been effected on or
prior to September 17, 2010, the Company shall pay to each Purchaser, on each
day commencing on September 18, 2010 and ending on the date that the Reverse
Split is effective, a cash payment equal to 0.75% of the principal amount of all
B Notes and C Notes purchased by such Purchaser hereunder, up to a cap of 100%
of the principal amount of all B Notes and C Notes purchased by such Purchaser
hereunder.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
2.1        Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers, as of the date of the Closing (the
“Closing Date”) (except as set forth in the Public Filings (as defined below) or
on Schedule I dated as of the Closing Date and attached hereto with each
numbered schedule thereof corresponding to the section number herein (the
“Schedule of Exceptions”), as follows:
 
(a)           Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted.  The Company does not have any direct or indirect
Subsidiaries (as defined in Section 2.1(g)) or own securities of any kind in any
other entity except as set forth on Schedule 2.1(g) hereto.  The Company and
each such Subsidiary (as defined in Section 2.1(g)) is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect.  For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or financial condition of the Company and its Subsidiaries and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
obligations under this Agreement or any of the Transaction Documents (as defined
in Section 2.1(b) below) in any material respect.

 
3

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement.  Each of the Company and its
Subsidiaries (as applicable) has the requisite corporate power and authority to
enter into and perform this Agreement, the Notes, the Debt Warrants, the
Officer’s Certificate to be delivered by the Company, dated as of the Closing
Date, substantially in the form of Exhibit G attached hereto (the “Officer’s
Certificate”), the Amendment Agreement to be executed as of the Closing Date,
substantially in the form of Exhibit H attached hereto (the “Amendment
Agreement”) and the Security Agreement to be executed as of the Closing Date,
substantially in the form of Exhibit I attached hereto (the “Security Agreement”
and collectively with the Agreement, the Notes, the Debt Warrants, the Officer’s
Certificate and the Amendment Agreement, the “Transaction Documents”) and to
issue and sell the Securities in accordance with the terms hereof.  The
execution, delivery and performance of the Transaction Documents by the Company
and each Subsidiary of the Company party thereto and the consummation by it of
the transactions contemplated thereby have been duly and validly authorized by
all necessary corporate action, and, except as set forth on Schedule 2.1(b), no
further consent or authorization of the Company, any Subsidiary or their
respective Boards of Directors or stockholders is required.  When executed and
delivered by the Company and each Subsidiary of the Company party thereto, each
of the Transaction Documents shall constitute a valid and binding obligation of
the Company and each Subsidiary, as applicable, enforceable against the Company
and each Subsidiary, as applicable, in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
(c)           Capitalization.  The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of the Closing Date is set
forth on Schedule 2.1(c) hereto.  All of the outstanding shares of the Common
Stock and any other outstanding security of the Company have been duly and
validly authorized.  Except as set forth in this Agreement, the Public Filings
(as defined in Section 2.1(f)) or as set forth on Schedule 2.1(c) hereto, no
shares of Common Stock or any other security of the Company are entitled to
preemptive rights or registration rights and there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company.  Furthermore, except as set forth in this
Agreement and as set forth on Schedule 2.1(c) hereto, there are no equity plans,
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company.  Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities or
as provided on Schedule 2.1(c) hereto, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person with respect to any of its equity or debt securities.  Except as set
forth on Schedule 2.1(c), the Company is not a party to, and it has no knowledge
of, any agreement or understanding restricting the voting or transfer of any
shares of the capital stock of the Company.  The Company has not made any
representations regarding equity incentives to any officer, employee, director
or consultant that are not disclosed in the Public Filings.
 
(d)           Issuance of Securities.  The Notes and Debt Warrants to be issued
at the Closing have been duly authorized by all necessary corporate action and,
when paid for or issued in accordance with the terms hereof, the Notes and Debt
Warrants shall be validly issued and outstanding, free and clear of all liens,
encumbrances and rights of refusal of any kind.  When the Conversion Shares are
issued in accordance with the terms of this Agreement and as set forth in the
Notes, such shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, free and clear of
all liens, encumbrances and rights of refusal of any kind and the holders shall
be entitled to all rights accorded to a holder of Common Stock.

 
4

--------------------------------------------------------------------------------

 

(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries (as applicable), the
performance by the Company of its obligations under the Notes and the Debt
Warrants, and the consummation by the Company and its Subsidiaries of the
transactions contemplated hereby and thereby, and the issuance of the Securities
as contemplated hereby, do not and will not (i) violate or conflict with any
provision of the Company’s Certificate of Incorporation (the “Certificate”) or
Bylaws (the “Bylaws”), each as amended to date, or any Subsidiary’s comparable
charter documents, subject to the filing of an amendment to the Certificate to
increase the authorized shares, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries’ respective properties or assets are bound, (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries are bound or
affected, or (iv) create or impose a lien, mortgage, security interest, charge
or encumbrance of any nature on any property or asset of the Company or its
Subsidiaries under any agreement or any commitment to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or by which any of their respective properties or assets
are bound, except, in the case of clause (ii), for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.  Neither
the Company nor any of its Subsidiaries is required under federal, state,
foreign or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under the Transaction Documents, issue and sell the Securities in accordance
with the terms hereof (other than the filing of a Form D pursuant to Regulation
D and counterpart filings under applicable state securities laws, rules or
regulations).  The business of the Company and its Subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity.
 
(f)           Commission Documents, Financial Statements.  The Common Stock of
the Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities Exchange Commission (“SEC”)
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
including filings incorporated by reference therein being referred to herein as
the “Commission Documents”).  At the times of their respective filings, the Form
10-K for the fiscal year ended December 31, 2008 (the “Form 10-K”, and together
with any other report, schedule, form, statement or other document filed by the
Company with the SEC pursuant to the reporting requirements of the Exchange Act
subsequent to the filing of the Form 10-K and prior to the Closing Date, the
“Public Filings”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
documents, and the Form 10-K did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the Commission Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC or other
applicable rules and regulations with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements), and
fairly present in all material respects the financial position of the Company
and its Subsidiaries as of the dates thereof and the results of operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

 
5

--------------------------------------------------------------------------------

 

(g)           Subsidiaries.  Schedule 2.1(g) hereto sets forth each Subsidiary
of the Company, showing the jurisdiction of its incorporation or organization
and showing the percentage of each person’s ownership of the outstanding stock
or other interests of such Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.  All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  Except as set forth
on Schedule 2.1(g) hereto, there are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence
except as set forth on Schedule 2.1(g) hereto.  Neither the Company nor any
Subsidiary is party to, nor has any knowledge of, any agreement restricting the
voting or transfer of any shares of the capital stock of any Subsidiary.  None
of the Subsidiaries owns any assets or conduct any operations.
 
(h)           No Material Adverse Change.  Since September 30, 2009, the Company
has not experienced or suffered any Material Adverse Effect, except as disclosed
on Schedule 2.1(h) hereto.
 
(i)           No Undisclosed Liabilities.  Since September 30, 2009, except as
disclosed on Schedule 2.1(i) hereto, neither the Company nor any of its
Subsidiaries has incurred any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) other than those incurred in the ordinary course of the
Company’s or its Subsidiaries’ respective businesses or which, individually or
in the aggregate, are not reasonably likely to have a Material Adverse
Effect.  The Company’s deferred compensation balance as of February 28, 2010 is
disclosed on Schedule 2.1(i).

 
6

--------------------------------------------------------------------------------

 

(j)           No Undisclosed Events or Circumstances.  Since September 30, 2009,
except as disclosed on Schedule 2.1(j) hereto, no event or circumstance has
occurred or exists with respect to the Company or its Subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(k)          Indebtedness.  Schedule 2.1(k) hereto sets forth as of the Closing
Date all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” shall include, without limitation,
(a) any liabilities for borrowed money or other amounts owed, (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) all leases required to
be capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.
 
(l)           Title to Assets.  Each of the Company and the Subsidiaries has
good and valid title to all of its real and personal property reflected in the
Public Filings, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those indicated on Schedule
2.1(l) hereto or such that, individually or in the aggregate, do not cause a
Material Adverse Effect.  Any leases of the Company and each of its Subsidiaries
are valid and subsisting and in full force and effect.
 
(m)         Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  Except as set
forth in the Public Filings or on Schedule 2.1(m) hereto, there is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or other proceeding pending or, to the knowledge of the Company, threatened
against or involving the Company, any Subsidiary or any of their respective
properties or assets, which individually or in the aggregate, would reasonably
be expected, if adversely determined, to have a Material Adverse Effect.  There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or Subsidiary in their
capacities as such, which individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(n)          Compliance with Law.  The Company and its Subsidiaries have been
and are presently conducting their respective businesses in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect.  The Company and each of its Subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it unless the failure to possess such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 
7

--------------------------------------------------------------------------------

 

(o)           Taxes.  The Company and each of the Subsidiaries has accurately
prepared and filed all federal, state and other tax returns required by law to
be filed by it, has paid or made provisions for the payment of all taxes shown
to be due and all additional assessments, and adequate provisions have been and
are reflected in the financial statements of the Company and the Subsidiaries
for all current taxes and other charges to which the Company or any Subsidiary
is subject and which are not currently due and payable.  Except as disclosed on
Schedule 2.1(o) hereto or in the Public Filings, to the best of the Company’s
knowledge, none of the federal income tax returns of the Company or any
Subsidiary have been audited by the Internal Revenue Service.  Except as
disclosed on Schedule 2.1(o) hereto or in the Public Filings, the Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company or any Subsidiary for any period, nor of any
basis for any such assessment, adjustment or contingency.
 
(p)           Certain Fees.  Except as set forth on Schedule 2.1(p) hereto, the
Company has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
 
(q)           Disclosure.  Except for the information concerning the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other person acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that constitutes or might
constitute material, nonpublic information.  To the best of the Company’s
knowledge, neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r)           Operation of Business.  Except as set forth on Schedule 2.1(r)
hereto, the Company and each of the Subsidiaries owns or possesses the rights to
all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.

 
8

--------------------------------------------------------------------------------

 

(s)           Environmental Compliance.  The Company and each of its
Subsidiaries have obtained all material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities, or from any other person, that are required under any
Environmental Laws.  “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  The Company has all necessary governmental approvals
required under all Environmental Laws as necessary for the Company’s business or
the business of any of its subsidiaries.  To the best of the Company’s
knowledge, the Company and each of its Subsidiaries are also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental
Laws.  Except for such instances as would not individually or in the aggregate
have a Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
(t)           Books and Records; Internal Accounting Controls.  The records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary.  The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date.  The Company and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”).  The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 
9

--------------------------------------------------------------------------------

 

(u)           Material Agreements.  Except as disclosed in the Public Filings or
as set forth on Schedule 2.1(u) hereto, or as would not be reasonably likely to
have a Material Adverse Effect, (i) the Company and each of its Subsidiaries
have performed all obligations required to be performed by them to date under
any written or oral contract, instrument, agreement, commitment, obligation,
plan or arrangement, filed or required to be filed with the SEC (the “Material
Agreements”), (ii) neither the Company nor any of its Subsidiaries has received
any notice of default under any Material Agreement and, (iii) to the best of the
Company’s knowledge, neither the Company nor any of its Subsidiaries is in
default under any Material Agreement now in effect.
 
(v)           Transactions with Affiliates.  Except as set forth on Schedule
2.1(v) hereto or in the Public Filings and otherwise contemplated by this
Agreement, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company, any Subsidiary or any of their respective
customers or suppliers on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of the Company, or any of its Subsidiaries, or
any person owning at least 5% of the outstanding capital stock of the Company or
any Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the
Commission Documents or in the Company’s most recently filed definitive proxy
statement on Schedule 14A, that is not so disclosed in the Commission Documents
or in such proxy statement.
 
(w)           Securities Act of 1933.  The Company has complied and will comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Securities hereunder.  Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Securities or similar securities to, or
solicit offers with respect thereto from, or enter into any negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Securities under the registration
provisions of the Securities Act and applicable state securities laws, and
neither the Company nor any of its affiliates, nor any person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Securities.
 
(x)           Employees.  Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees,
except as set forth on Schedule 2.1(x) hereto.  Except as set forth on Schedule
2.1(x) hereto or in the Public Filings, neither the Company nor any Subsidiary
has any employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary required to be disclosed in the Commission
Documents that is not so disclosed.  No officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.

 
10

--------------------------------------------------------------------------------

 

(y)         Absence of Certain Developments.  Except as set forth in the Public
Filings or provided on Schedule 2.1(y) hereto or as otherwise contemplated by
this Agreement, since September 30, 2009, neither the Company nor any Subsidiary
has:
 
(i)           issued any stock, bonds or other corporate securities or any
right, options or warrants with respect thereto;
 
(ii)          borrowed any amount in excess of $10,000 or incurred or become
subject to any other liabilities in excess of $10,000 (absolute or contingent)
except current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;
 
(iii)         discharged or satisfied any lien or encumbrance in excess of
$10,000 or paid any obligation or liability (absolute or contingent) in excess
of $10,000, other than current liabilities paid in the ordinary course of
business;
 
(iv)          declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock,
in each case in excess of $5,000 individually or $10,000 in the aggregate;
 
(v)           sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $10,000, except in the
ordinary course of business;
 
(vi)          sold, assigned or transferred any patent rights, trademarks, trade
names, copyrights, trade secrets or other intangible assets or intellectual
property rights in excess of $10,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;
 
(vii)         suffered any material losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
 
(viii)        made any changes in employee compensation except in the ordinary
course of business and consistent with past practices;
 
(ix)           made capital expenditures or commitments therefor that aggregate
in excess of $10,000;
 
(x)            entered into any material transaction, whether or not in the
ordinary course of business;
 
(xi)           made charitable contributions or pledges in excess of $5,000;

 
11

--------------------------------------------------------------------------------

 

(xii)           suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
 
(xiii)          experienced any material problems with labor or management in
connection with the terms and conditions of their employment; or
 
(xiv)           entered into an agreement, written or otherwise, to take any of
the foregoing actions.
 
(z)           Investment Company Act Status.  The Company is not, and as a
result of and immediately upon the Closing will not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
(aa)         Independent Nature of Purchasers.  The Company acknowledges that
the obligations of each Purchaser under the Transaction Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under the Transaction Documents.  The Company acknowledges that
the decision of each Purchaser to purchase Notes and Debt Warrants pursuant to
this Agreement has been made by such Purchaser independently of any other
purchase and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company or of its Subsidiaries which may have made or given by any other
Purchaser or by any agent or employee of any other Purchaser, and no Purchaser
or any of its agents or employees shall have any liability to any Purchaser (or
any other person) relating to or arising from any such information, materials,
statements or opinions.  The Company acknowledges that nothing contained herein,
or in any Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for one of the Purchasers and such counsel does not represent all of the
Purchasers but only such Purchaser and the other Purchasers have retained their
own individual counsel with respect to the transactions contemplated
hereby.  The Company acknowledges that it has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers.  The
Company acknowledges that such procedure with respect to the Transaction
Documents in no way creates a presumption that the Purchasers are in any way
acting in concert or as a group with respect to the Transaction Documents or the
transactions contemplated hereby or thereby.  The Company acknowledges that each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

 
12

--------------------------------------------------------------------------------

 

(bb)         No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Notes
and the Debt Warrants pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the Securities Act which would prevent
the Company from selling the Securities pursuant to Regulation D and Rule 506
thereof under the Securities Act nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings if to do so would prevent the
Company from selling Securities pursuant to Regulation D and Rule 506 thereof
under the Securities Act or otherwise prevent a completed offering of Securities
hereunder.  Except as set forth on Schedule 2.1(bb) hereto, the Company does not
have any registration statement pending before the SEC or currently under the
SEC’s review and since December 31, 2008, the Company has not offered or sold
any of its equity securities or debt securities convertible into shares of
Common Stock.
 
(cc)         Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue Conversion Shares upon conversion of the Notes in accordance
with this Agreement and the Notes is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interest of
other stockholders of the Company.
 
(dd)         DTC Status.  Except as set forth on Schedule 2.1(dd) hereto, the
Company’s transfer agent is a participant in and the Common Stock is eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program.  The name, address, telephone number, fax number, contact
person and email of the Company transfer agent is set forth on Schedule 2.1(dd)
hereto.
 
(ee)         Governmental Approvals.  Except for the filing of any notice prior
or subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis)
and the declaration of the effectiveness of any registration statements filed by
the Company pursuant to the Transaction Documents, no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Conversion Shares, or for the performance by the
Company of its obligations under the Transaction Documents.
 
(ff)          Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 
13

--------------------------------------------------------------------------------

 

(gg)        Trading Activities.  Except as set forth herein or in the Notes, it
is understood and acknowledged by the Company that none of the Purchasers have
been asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term.  The Company further understands and acknowledges that
one or more Purchasers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Conversion Shares
are being determined and (b) such hedging and/or trading activities, if any, can
reduce the value of the existing stockholders’ equity interest in the Company
both at and after the time the hedging and/or trading activities are being
conducted.  The Company acknowledges that such aforementioned hedging and/or
trading activities, assuming such trading and hedging activities are in
compliance with all applicable securities laws, do not constitute a breach of
this Agreement, the Notes, the Debt Warrants or any of the documents executed in
connection herewith.
 
2.2        Representations and Warranties of the Purchasers.  Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date:
 
(a)           Organization and Standing of the Purchasers.  If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b)           Authorization and Power.  Each Purchaser has the requisite power
and authority to enter into and perform this Agreement, the Amendment Agreement
and the Security Agreement and to purchase the Securities being sold to it
hereunder.  The execution, delivery and performance of this Agreement, the
Amendment Agreement and the Security Agreement by each Purchaser and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Purchaser or its Board of Directors,
stockholders, or partners, as the case may be, is required.  When executed and
delivered by the Purchasers, this Agreement, the Amendment Agreement and the
Security Agreement shall constitute valid and binding obligations of each
Purchaser enforceable against such Purchaser in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c)           Acquisition for Investment.  Each Purchaser is purchasing the
Securities solely for its own account and not with a view to or for sale in
connection with distribution.  Each Purchaser does not have a present intention
to sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity; provided, however, that by making the
representations herein, such Purchaser does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.  Each Purchaser acknowledges that it (i) has
such knowledge and experience in financial and business matters such that
Purchaser is capable of evaluating the merits and risks of Purchaser’s
investment in the Company, (ii) is able to bear the financial risks associated
with an investment in the Securities and (iii) has been given full access to
such records of the Company and the Subsidiaries and to the officers of the
Company and the Subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation.

 
14

--------------------------------------------------------------------------------

 

(d)           Rule 144.  Each Purchaser understands that the Securities must be
held indefinitely unless such Securities are registered under the Securities Act
or an exemption from registration is available.  Each Purchaser acknowledges
that such person is familiar with Rule 144 of the rules and regulations of the
SEC, as amended, promulgated pursuant to the Securities Act (“Rule 144”), and
that such Purchaser has been advised that Rule 144 permits resales only under
certain circumstances.  Each Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(e)           General.  Each Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.  Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the
Securities.  Commencing on the date that the Purchasers were initially contacted
regarding an investment in the Securities, none of the Purchasers has engaged in
any short sale of the Common Stock and will not engage in any short sale of the
Common Stock prior to public announcement of the transactions contemplated by
this Agreement pursuant to Section 3.10.
 
(f)           No General Solicitation.  Each Purchaser acknowledges that the
Securities were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.  Each Purchaser, in making the decision to purchase the
Securities, has relied upon independent investigation made by it and has not
relied on any information or representations made by third parties, and was not
solicited through any pending registration statement of the Company described on
Schedule 2.1(bb).
 
(g)           Accredited Investor.  Each Purchaser is an “accredited investor”
(as defined in Rule 501 of Regulation D), and such Purchaser has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities.  Such Purchaser is not required to
be registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer.  Each Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
 

 
15

--------------------------------------------------------------------------------

 

(h)           Certain Fees.  The Purchasers have not employed any broker or
finder or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
(i)           Independent Investment.  No Purchaser has agreed to act with any
other Purchaser for the purpose of acquiring, holding, voting or disposing of
the Securities purchased hereunder for purposes of Section 13(d) under the
Exchange Act, and each Purchaser is acting independently with respect to its
investment in the Securities.
 
2.3        Outstanding Notes and Purchase Rights.  Each Purchaser represents and
warrants that as of the Closing, such Purchaser holds the Company securities in
the principal amounts set forth on such Purchaser’s signature page hereto.
 
ARTICLE 3
 
COVENANTS
 
Unless otherwise specified in this Article, for so long as any Security remains
outstanding in whole or in part, the Company covenants with each Purchaser as
follows, which covenants are for the benefit of each Purchaser and their
respective permitted assignees.
 
3.1           Securities Compliance.  The Company shall notify the SEC in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Notes to the Purchasers, or
their respective subsequent holders.
 
3.2           Registration and Listing.  The Company shall cause its Common
Stock to continue to be registered under Sections 12(b) or 12(g) of the Exchange
Act, to comply in all respects with its reporting and filing obligations under
the Exchange Act and to not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act.  The Company
will take all action necessary to continue the listing or trading of its Common
Stock on the OTC Bulletin Board (the “Principal Market”).  The Company further
covenants that it will take such further action as the Purchasers may reasonably
request from time to time to enable the Purchasers to sell the Securities
without registration under the Securities Act pursuant to the exemption provided
by Rule 144 promulgated under the Securities Act.  Upon the request of the
Purchasers, the Company shall deliver to the Purchasers a written certification
of a duly authorized officer as to whether it has complied with such
requirements.
 
3.3           Inspection Rights.  Provided the same would not be in violation of
Regulation FD, the Company shall permit, during normal business hours and upon
reasonable request and reasonable notice, each Purchaser or any employees,
agents or representatives thereof, so long as such Purchaser shall be obligated
hereunder to purchase the Notes or shall beneficially own any Conversion Shares,
for purposes reasonably related to such Purchaser’s interests as a stockholder,
to examine the publicly available, non-confidential records and books of account
of, and visit and inspect the properties, assets, operations and business of the
Company and any Subsidiary, and to discuss the publicly available,
non-confidential affairs, finances and accounts of the Company and any
Subsidiary with any of its officers, consultants, directors, and key employees.

 
16

--------------------------------------------------------------------------------

 

3.4        Compliance with Laws.  The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
 
3.5        Keeping of Records and Books of Account.  The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
3.6        Reporting Requirements.  If the Company ceases to file its periodic
reports with the SEC, or if the SEC ceases making these periodic reports
available via the Internet without charge, then the Company shall furnish the
following to each Purchaser so long as such Purchaser shall be obligated
hereunder to purchase the Securities or shall beneficially own Securities:
 
(a)           Quarterly Reports on Form 10-Q (or an equivalent form), including
financial statements, promptly following the end of each quarter, and in any
event within 45 days of the end of each quarter, if such reports are no longer
filed with the SEC or as soon as practical after the document is filed with the
SEC, and in any event within five days after the document is filed with the SEC;
 
(b)           Annual Reports on Form 10-K (or an equivalent form), including
financial statements, promptly following the end of each year, and in any event
within 90 days of the end of each year, if such reports are no longer filed with
the SEC or as soon as practical after the document is filed with the SEC, and in
any event within five days after the document is filed with the SEC; and
 
(c)           Copies of all notices, information and proxy statements in
connection with any meetings, that are, in each case, provided to holders of
shares of Common Stock, contemporaneously with the delivery of such notices or
information to such holders of Common Stock.
 
3.7        Other Agreements.  The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company or any Subsidiary under any Transaction Document.
 
3.8        Use of Proceeds.  The proceeds from the sale of the Securities
hereunder shall be used by the Company for general corporate purposes.  In no
event shall the proceeds be used to redeem any Common Stock or securities
convertible, exercisable or exchangeable into Common Stock, other than the
repayment of debt pursuant to its terms, or to settle any outstanding litigation
in excess of $100,000 per occurrence.

 
17

--------------------------------------------------------------------------------

 

3.9        Reporting Status. So long as a Purchaser beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the SEC pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.
 
3.10      Disclosure of Transaction.  The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) no later than 9:00 A.M. Eastern Time on the first Trading Day
following the effective date of this Agreement.  The Company shall also file
with the SEC a Current Report on Form 8-K (the “Form 8-K”) describing the
material terms of the transactions contemplated hereby as soon as practicable
following the effective date of this Agreement but in no event more than the
second Trading Day following the effective date of this Agreement, which Press
Release and Form 8-K shall be subject to prior review and comment by the
Purchasers.  “Trading Day” means any day during which the principal exchange on
which the Common Stock is traded shall be open for trading.
 
3.11      Disclosure of Material Information.  The Company covenants and agrees
that neither it nor any other person acting on its behalf has provided or will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.  In the event of a
breach of the foregoing covenant by the Company, or any of its Subsidiaries, or
any of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents,
the Company shall publicly disclose any material, non-public information in a
Form 8-K within one business day of the date that it discloses such information
to any Purchaser.  In the event that the Company discloses any material,
non-public information to a Purchaser and fails to publicly file a Form 8-K in
accordance with the above, a Purchaser shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  No Purchaser shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure.
 
3.12      Pledge of Securities.  The Company acknowledges that the Securities
may be pledged by a Purchaser in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities.  The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Purchaser effecting a pledge of the Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article 5 hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee.  At the Purchasers’
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Purchaser.

 
18

--------------------------------------------------------------------------------

 

3.13      Amendments to Charter Documents.  The Company shall not, without the
written consent of Purchasers holding at least 66 2/3% of the combined principal
amount of the then outstanding Closing Notes, amend or waive any provision of
the Certificate or Bylaws of the Company in any way that would adversely affect
exercise rights, voting rights, conversion rights, prepayment rights, redemption
rights or other rights of the holder of the Securities.
 
3.14      Maintenance of Insurance.  The Company shall maintain, and cause each
of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
3.15      Subsidiaries.  For so long as any Securities remain outstanding, the
Company covenants and agrees not to transfer any assets to any Subsidiary or to
otherwise cause any Subsidiary to acquire any assets or commence operations.
 
3.16      Registration Priority.  The Company covenants and agrees that, prior
to the earlier of the Expiration Date (as defined below) and the Registration
Release Date (as defined below), it shall not: (i) file a registration statement
under the Securities Act relating to the sale of any securities of the Company,
or (ii) undertake any offering pursuant to any registration statement under the
Securities Act, other than any offering of Common Stock or options to employees,
officers, directors, or consultants of the Company pursuant to any stock option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, duly approved by the
Company’s stockholders and described in the Public Filings.  As used herein,
“Expiration Date” shall mean the later of (i) the date that is six months after
the AGENDA Results Date (as defined below), and (ii) September 30, 2011.  As
used herein, “AGENDA Results Date” shall mean the date of the Company’s public
release of final top-line survival results from the Company’s Phase 3 trial of
Genasense® plus chemotherapy in advanced melanoma, known as AGENDA.  As used
herein, “Registration Release Date” shall mean the 11th full Trading Day
following the AGENDA Results Date, but only if for each of the 10 consecutive
Trading Days (each such Trading Day a “Test Date”) commencing on and including
the first full Trading Day following the AGENDA Results Date and ending on and
including the tenth full Trading Day following the AGENDA Results Date: (A) the
Daily Closing Price (as defined in the B Notes) is greater than the Conversion
Price (as defined in the B Notes) on such Test Date by an amount equal to or
greater than 300% of the Conversion Price on such Test Date, (B) the Equity
Conditions (as defined in the B Notes) shall have been satisfied on such Test
Date and (C) all Conversion Shares outstanding on such Test Date that were
issued upon conversion of all Closing Notes and all Conversion Shares issuable
upon conversion of any Closing Notes outstanding on such Test Date shall have
been Tradable (as defined in the B Notes) on such Test Date.

 
19

--------------------------------------------------------------------------------

 

3.17      Subsequent Financings.
 
(a)           The Company covenants and agrees that prior to the later of (i)
the date that is two weeks after the AGENDA Results Date, and (ii) March 30,
2011 (such later date, the “Early Expiration Date”), it will not enter into any
capital raising transaction or offer to, sell to, issue to or exchange with (or
make any other type of distribution to) any third party: (x) Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
including convertible debt securities, or (y) any instrument representing
liabilities for borrowed money (a “Subsequent Financing”).
 
(b)           For purposes of this Agreement, a Subsequent Financing shall not
include (i) issuances of shares of Common Stock or options to employees,
officers, directors, or consultants of the Company pursuant to any stock option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employees directors established for such purpose, duly approved by the
Company’s stockholders and described in the Public Filings; (ii) issuances of
securities upon the exercise, exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement and described in the Public
Filings, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of any such securities; (iii) securities
issued in connection with the Company’s entrance into a strategic alliance or
partnership with an unaffiliated third party Major Pharma Entity (as defined
below) that relates to the development and commercialization of Genasense® or
any other pharmaceutical drug candidate under development by the Company; (iv)
securities issued in any transaction that is approved in writing by Purchasers
holding at least 66 2/3% of the combined principal amount of the then
outstanding Closing Notes; and (v) the issuance of any Securities under the
terms of this Agreement or Transaction Documents (including in connection with
any adjustments to the conversion price of any such Securities pursuant to their
terms).  “Major Pharma Entity” shall mean any pharmaceutical or biotechnology
company (including, for purposes of this Section, its direct and indirect
wholly-owned subsidiaries or a group of companies acting in concert) (1) whose
total market capitalization is at least $2 billion or (2) with more than $500
million in revenue related to sales of pharmaceutical products or services.
 
3.18      Lock-Up Agreement.  If, during the six month period following the
Closing, the Company hires or appoints any new officer who is required to comply
with the reporting obligations under Section 16 of the Exchange Act or director
that has not executed a Lock-Up Agreement (as defined below), the Company shall
cause each such executive officer and director to execute and deliver to the
Purchasers a Lock-Up Agreement in connection with the commencement of such
officer’s or director’s services to the Company.
 
ARTICLE 4
 
CONDITIONS
 
4.1        Conditions Precedent to the Obligation of the Company to Close and to
Sell the Closing Notes and Debt Warrants.  The obligation hereunder of the
Company to close and issue and sell the Closing Notes and Debt Warrants to the
Purchasers at the Closing is subject to the satisfaction or waiver, at or before
the Closing, of the conditions set forth below.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.

 
20

--------------------------------------------------------------------------------

 

(a)           Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)           Performance by the Purchasers.  Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of Purchase Price.  The Purchase Price for the Notes
shall have been delivered to the Company on or before the Closing Date.
 
(e)           Delivery of Transaction Documents.  This Agreement, the Amendment
Agreement and the Security Agreement shall have been duly executed and delivered
by the Purchasers to the Company.
 
4.2        Conditions Precedent to the Obligation of the Purchasers to Close and
to Purchase the Closing Notes and the Debt Warrants.  The obligation hereunder
of the Purchasers to purchase the Closing Notes and Debt Warrants and consummate
the transactions contemplated by this Agreement is subject to the satisfaction
or waiver, at or before the Closing, of each of the conditions set forth
below.  These conditions are for the Purchasers’ sole benefit and may be waived
by the Purchasers at any time in their sole discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company and its Subsidiaries in this
Agreement and the other Transaction Documents shall be true and correct in all
material respects as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(b)           Performance by the Company and Subsidiaries.  Each of the Company
and its Subsidiaries shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company and its
Subsidiaries at or prior to the Closing Date.

 
21

--------------------------------------------------------------------------------

 

(c)           No Suspension, Etc.  The shares of Common Stock: (i) shall be
designated for quotation or listed on the Principal Market and (ii) shall not
have been suspended, as of the Closing Date, by the SEC or the Principal Market
from trading on the Principal Market nor shall suspension by the SEC or the
Principal Market have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Market.
 
(d)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(e)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or any Subsidiary, or any of the officers, directors or
affiliates of the Company or any Subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(f)           Opinion of Counsel.  The Purchasers shall have received an opinion
of counsel to the Company, dated the date of the Closing Date, substantially in
the form of Exhibit J hereto, with such exceptions and limitations as shall be
reasonably acceptable to counsel to the Purchasers.
 
(g)           Notes and Debt Warrants.  At or prior to the Closing, the Company
shall have delivered to the Purchasers the Notes and Debt Warrants (in such
denominations as each Purchaser may request).
 
(h)           Secretary’s Certificate.  The Company and each Subsidiary of the
Company shall have delivered to the Purchasers a secretary’s certificate, dated
as of the Closing Date, as to (i) the resolutions adopted by its Board of
Directors approving the transactions contemplated hereby, (ii) its certificate
of incorporation, (iii) its bylaws, each as in effect at the Closing Date, and
(iv) the authority and incumbency of the officers executing the Transaction
Documents and any other documents required to be executed or delivered in
connection therewith.
 
(i)           Officer’s Certificate.  On the Closing Date, the Company and each
Subsidiary shall have delivered to the Purchasers a certificate signed by an
executive officer on behalf of the Company and each Subsidiary, dated as of the
Closing Date, confirming the accuracy of the Company’s and each Subsidiary’s
representations, warranties and covenants as of the Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in
paragraphs (a)-(e) and (j) of this Section 4.2 as of the Closing Date (provided
that, with respect to the matters in paragraphs (d) and (e) of this Section 4.2,
such confirmation shall be based on the knowledge of the executive officer after
due inquiry).
 
(j)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred.
 
(k)          Change in Purchasers.  There shall have been no changes to Exhibit
A (List of Purchasers) since the execution of this Agreement.

 
22

--------------------------------------------------------------------------------

 

(l)           Lock-Up Agreement.  At the Closing, the Company shall have caused
each executive officer and director of the Company listed on Schedule II hereto
to furnish to the Purchasers a letter or letters, substantially in the form
attached hereto as Exhibit K (the “Lock-Up Agreement”).
 
(m)         Delivery of Transaction Documents.  Each of the Transaction
Documents to which the Company is a party shall have been duly executed and
delivered by the Company to the Purchasers.
 
ARTICLE 5
 
CERTIFICATE LEGEND
 
5.1        Legend.  Except as set forth herein, each certificate representing
the Securities shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.
 
ARTICLE 6
 
INDEMNIFICATION
 
6.1        General Indemnity.  The Company agrees to indemnify and hold harmless
the Purchasers (and their respective directors, officers, affiliates, members,
managers, employees, agents, successors and assigns) from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Purchasers as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.

 
23

--------------------------------------------------------------------------------

 

6.2        Indemnification Procedure.  Any party entitled to indemnification
under this Article 6 (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article 6 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party.  In the event
that the indemnifying party advises an indemnified party that it will contest
such a claim for indemnification hereunder, or fails, within 30 days of receipt
of any indemnification notice to notify, in writing, such person of its election
to defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim.  In any event, unless and
until the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.  The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim.  The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense.  The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this Article 6 to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this Article 6 shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
ARTICLE 7
 
MISCELLANEOUS
 
7.1        Purchasers’ Agent.
 
(a)         Appointment.  The Purchasers hereby appoint Tang Capital Partners,
LP, as the “Agent” for the Purchasers under the Security Agreement and Agent
agrees to act as Agent in accordance with the terms and conditions of this
Agreement and the Security Agreement.  Notwithstanding anything to the contrary
herein, the Agent may be removed or replaced with the written consent of the
Requisite Purchasers (as defined in the Security Agreement).

 
24

--------------------------------------------------------------------------------

 

(b)         Powers and Duties of Agent, Indemnity by Purchasers.
 
(i)           Until the full release of the security interest in the Collateral
(as defined in the Security Agreement), the Purchasers hereby authorize Agent to
take all actions, to make all decisions and to exercise all powers and remedies
on their behalf under the provisions of the D Notes, including without
limitation all such actions, decisions and powers as are reasonably incidental
thereto.  The Agent may execute any of its duties hereunder by or through
agents, designees or employees.  The powers conferred on the Agent hereunder are
solely to ratably protect the holders of the D Notes’ interest in the Collateral
and shall not impose any duty upon it to exercise any such powers, provided that
the Agent shall take (or refrain from taking) any action upon the written
direction of the holders of 66 2/3% of the then outstanding principal amount of
the D Notes, and shall act on behalf of, and for the ratable benefit of, the
holders of the D Notes in good faith and in a manner that it reasonably believes
treats all holders of D Notes proportionally.  Except for the safe custody of
any Collateral in its possession or control and the accounting for moneys
actually received by it, the Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Agent has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral.  The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property.  The Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects with reasonable care.
 
(ii)           Neither the Agent nor any of its affiliates, partners, directors,
members, officers, agents, designees, employees, trustees, or advisors
(collectively, “Indemnified Persons”) shall be liable or responsible to any
Purchaser for any action taken or omitted to be taken in good faith by Agent or
any other such Indemnified Persons hereunder or under any related agreement,
instrument or document (unless any such action taken or omitted to be taken
shall be caused by the willful misconduct or gross negligence of such
Indemnified Persons), nor shall any Indemnified Person be liable or responsible
to any such Purchaser for (i) the validity, effectiveness, sufficiency,
enforceability or enforcement of any Note, this Agreement or any other
Transaction Document or any instrument or document delivered hereunder or
thereunder or relating thereto; (ii) the title of Company to any of the
Collateral (as defined in the Security Agreement) or the freedom of any of the
Collateral from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of Company’s compliance with any of
the terms and conditions of the D Notes; (iv) the failure by Company to deliver
any instrument, agreement, financing statement or other document required to be
delivered pursuant to the terms of any D Note; or (v) the receipt, disbursement,
waiver, extension or other handling of payments or proceeds made or received
with respect to the Collateral, the servicing of the Collateral or the
enforcement or the collection of any amounts owing with respect to the
Collateral.

 
25

--------------------------------------------------------------------------------

 

(iii)           To the extent not paid by Company, each Purchaser agrees to pay
to the Agent, promptly on demand, such Purchaser’s Pro Rata (as defined in the
Security Agreement) share of the amount of any and all reasonable expenses,
including, without limitation, the reasonable fees and expenses of the Agent’s
counsel and of any experts and agents, that the Agent may incur in connection
with (i) the administration of the Security Agreement or any other Transaction
Document, (ii) the custody or preservation of, or the collection from or other
realization upon, any of the Collateral (as defined in the Security Agreement),
(iii) the exercise or enforcement of any of the rights of the Agent or the
holders of D Notes or (iv) the failure by Company to perform or observe any of
the provisions hereof.  To the extent not indemnified by Company, each Purchaser
hereby agrees to hold the Agent harmless, and to indemnify the Indemnified
Persons from and against its Pro Rata share of any and all claims, losses,
damages, taxes, expenses or liabilities (including without limitation reasonable
attorneys fees and expenses) that may be incurred by such Indemnified Persons
and that arise out of or are related to the performance by Agent of its services
as Agent hereunder, unless such liability shall be caused by the willful
misconduct or gross negligence of such Indemnified Persons.  The undertakings in
this Section shall survive the payment of all Secured Obligations (as defined in
the Security Agreement) and the resignation or replacement of the Agent.
 
(c)           No Reliance. Each Purchaser represents to the Agent that it has
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and credit worthiness of the
Company, and made its own decision to accept the Notes and to extend credit to
the Company independently based on such documents and information as it has
deemed appropriate and without reliance upon the Agent or any of its partners,
directors, members, officers, agents, designees or employees.  Each Purchaser
agrees that the Agent shall not have any duty or responsibility to provide such
Purchaser with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or credit
worthiness of the Company.
 
(d)           Agent in Individual Capacity.  Tang Capital Partners, LP may make
investments, purchase notes and generally engage in any kind of business with
the Company as though Tang Capital Partners, LP were not the Agent under the
Security Agreement and without notice to or consent of the Purchasers.  The
Purchasers acknowledge that, pursuant to such activities, Tang Capital Partners,
LP, or its affiliates may receive information regarding the Company and its
subsidiaries and affiliates (including information that may be subject to
confidentiality obligations in favor of any of the foregoing entities) and
acknowledge that the Agent shall be under no obligation to provide such
information to them unless it receives such information in its capacity as
Agent. With respect to its Notes and Debt Warrants, Tang Capital Partners, LP
shall have the same rights and powers under this Agreement as any other
Purchaser and may exercise the same as though it were not the Agent, and the
terms “Purchaser” and “Purchasers” include Tang Capital Partners, LP in its
individual capacity.

 
26

--------------------------------------------------------------------------------

 

7.2        Fees and Expenses.  Except as provided in Section 7.1(b)(iii), each
party shall pay the fees and expenses of its advisors, counsel, accountants and
other experts, if any, and all other expenses, incurred by such party incident
to the negotiation, preparation, execution, delivery and performance of this
Agreement and the transactions contemplated hereby; provided, however, that the
Company shall pay all documented, actual attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) incurred by the Lead Purchaser or the
Agent in connection with (i) the preparation, negotiation, execution and
delivery of the Transaction Documents and the transactions contemplated
thereunder, which payment shall be made at the Closing (which payment shall not
exceed $100,000 and may be withheld from the amount delivered to the Company by
the Lead Purchaser at the Closing), and (ii) any amendments, modifications or
waivers of this Agreement or any of the other Transaction Documents, including
the transactions contemplated hereunder and thereunder.  In addition, the
Company shall pay all reasonable fees and expenses incurred by the Purchasers or
the Agent in connection with the enforcement of this Agreement or any of the
other Transaction Documents, including, without limitation, all reasonable
attorneys’ fees and expenses; provided, however, that in the event that the
enforcement of this Agreement is contested and it is finally judicially
determined that the Purchasers or the Agent was not entitled to the enforcement
of the Agreement sought, then the Purchasers or the Agent, as the case may be,
seeking enforcement shall reimburse the Company for all fees and expenses paid
pursuant to this sentence.
 
7.3        Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or thereof
without the requirement of posting a bond or providing any other security, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company and each Purchaser
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.  The parties hereby waive all rights to a trial by jury.
 
7.4        Entire Agreement; Amendment.  This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended on behalf of
all Purchasers other than by a written instrument signed by the Company and the
Purchasers holding at least 66 2/3% of the combined principal amount of the then
outstanding Closing Notes; provided that if any of the rights under this
Agreement of any Purchaser then holding Securities are materially diminished or
the obligations under this Agreement of any Purchaser then holding Securities
are materially increased by such waiver or amendment, in each case in a manner
that is not similar in all material respects to the effect on the rights or
obligations of other Purchasers, then such waiver or amendment shall not be
effective with respect to such adversely affected Purchaser without the written
consent of such adversely affected Purchaser.  Notwithstanding the foregoing,
(a) nothing provided in this Section 7.4 shall limit an individual Purchaser’s
right to waive or amend any provision of this Agreement on its own behalf and
(b) no provision of this Agreement may be modified or amended that would affect
the rights or duties of the Agent hereunder unless the same is in writing and
signed by the Agent.  The Purchasers acknowledge that any amendment or waiver
effected in accordance with this Section 7.4 shall be binding upon each
Purchaser (and their permitted assigns) and the Company, including, without
limitation, an amendment or waiver that has an adverse effect on any or all
Purchasers.

 
27

--------------------------------------------------------------------------------

 

7.5        Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:
 
If to the Company or its Subsidiaries:
Genta Incorporated
 
200 Connell Drive
 
Berkeley Heights, NJ 07922
 
Attention: Raymond P.  Warrell, Jr., M.D.
 
Telephone No.: (908) 286-9800
 
Telecopy No.: (908) 286-3966
   
with copies to:
Morgan, Lewis & Bockius LLP
 
502 Carnegie Center
 
Princeton, NJ 08540
 
Attention: Emilio Ragosa
 
Telephone No.: (609) 919-6633
 
Telecopy No.: (609) 919-6701
   
If to any Purchaser:
At the address of such Purchaser set forth on the signature page to this
Agreement, with copies to Purchaser’s counsel, if any, as set forth on the
signature page_or as specified in writing by such Purchaser.
   
With a copy to:
Cooley Godward Kronish LLP
 
4401 Eastgate Mall
 
San Diego, CA 92121
 
Attention: Ethan Christensen
 
Telephone No.: (858) 550-6076
 
Telecopy No.: (858) 550-6420



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 
28

--------------------------------------------------------------------------------

 

7.6        Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  No consideration shall be offered or paid to any Purchaser to
amend or waive or modify any provision of this Agreement unless the same
consideration is also offered to all of the Purchasers holding Notes on the date
of such amendment, waiver or modification, on a pro rata basis based upon the
principal amount of the Closing Notes purchased by each such Purchaser on the
Closing Date.  This provision constitutes a separate right granted to each
Purchaser by the Company and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase disposition or
voting of Securities or otherwise.
 
7.7        Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
7.8        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  The
Purchasers may assign the Securities and its rights under this Agreement and the
other Transaction Documents and any other rights hereto and thereto without the
consent of the Company.
 
7.9        No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
7.10      Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
7.11      Survival.  The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closing Date
until the third anniversary of the Closing Date, except the agreements and
covenants set forth in Articles 1, 3, 5, 6 and 7 of this Agreement shall survive
the Closing hereunder indefinitely.
 
7.12      Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
7.13      Publicity.  The Company agrees that it will not disclose, and will not
include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such
requirement.  Notwithstanding the foregoing, the Purchasers consent to being
identified in any filings the Company makes with the SEC to the extent required
by law or the rules and regulations of the SEC.

 
29

--------------------------------------------------------------------------------

 

7.14      Severability.  The provisions of this Agreement are severable and, in
the event that any court of competent jurisdiction shall determine that any one
or more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
7.15      Further Assurances.  From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents
 
7.16      Representation of Lead Purchaser.  It is acknowledged by each
Purchaser that the Lead Purchaser has retained Cooley Godward Kronish LLP to act
as its counsel in connection with the transactions contemplated by the
Transaction Documents and that Cooley Godward Kronish LLP has not acted as
counsel for any Purchaser, other than the Lead Purchaser, in connection with the
transactions contemplated by the Transaction Documents and that none of such
Purchasers has the status of a client for conflict of interest or any other
purposes as a result thereof.
 
7.17      Sharing of Payments.  Each Purchaser severally agrees that if it
receives (i) payment of principal on the Maturity Date (as defined in the Notes)
or (ii) payment of the Prepayment Price (as defined in the Notes), in each case
in an amount that is ratably more than any other Purchaser (based on the
principal amount of the Notes held by such Purchaser (in the case of (i) above)
or the Notes held by such Purchaser being prepaid at such time (in the case of
(ii) above) relative to the principal amount of all Notes held by the Purchasers
(in the case of (i) above) or all Notes held by the Purchasers being prepaid at
such time (in the case of (ii) above)), then: (a) the Purchaser receiving such
payment shall purchase, and shall be deemed to have simultaneously purchased,
from the other Purchasers a participation in the Notes held by the other
Purchasers (in the case of (i) above) or the Notes held by the other Purchasers
being prepaid at such time (in the case of (ii) above) and shall pay to the
other Purchasers a purchase price in an amount so that the share of the Notes
held by each Purchaser after the receipt of such payment shall be in the same
proportion that existed prior to the receipt of such payment; and (b) such other
adjustments and purchases of participations shall be made from time to time as
shall be equitable to ensure that all Purchasers share any such payment ratably
as aforesaid in accordance with the applicable Note; provided that, if all or
any portion of a disproportionate payment obtained as a result of such payment
is thereafter recovered from the purchasing Purchaser by the Company or any
Person claiming through or succeeding to the rights of Company, the purchase of
a participation shall be rescinded and the purchase price thereof shall be
restored to the extent of the recovery, but without interest.  Each Purchaser
that purchases a participation pursuant to this Section 7.17 shall from and
after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement and the other
Transaction Documents with respect to the portion of the Notes purchased to the
same extent as though the purchasing Purchaser were the original owner of the
Notes purchased.  The Company expressly consents to the foregoing arrangements
and agrees that any Purchaser holding a participation in a Note so purchased may
exercise any and all rights with respect to the participation as fully as if
such Purchaser were the original owner of the Note purchased.  In addition,
without limiting the foregoing, prior to the full release of the security
interest in the Collateral, all payments received by any Purchaser in respect of
the Collateral shall be received in trust for the benefit of the Agent for the
benefit of the holders of the D Notes, shall be segregated from other funds of
such Purchaser, and shall be forthwith paid over to the Agent for the benefit of
the holders of the D Notes in the same form as so received (with any necessary
endorsement) for distribution as set forth in the Security Agreement.

 
30

--------------------------------------------------------------------------------

 

7.18      Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchaser as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.


GENTA INCORPORATED
   
By:
 
Name:  
 
Title:
 



[SIGNATURE PAGES CONTINUE]

 
32

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of
Purchaser:                                                                                                                                                                      
 
Signature of Authorized Signatory of
Purchaser:                                                                                                                       
 
Name of Authorized
Signatory:                                                                                                                                                  
 
Title of Authorized
Signatory:                                                                                                                                                    
 
Email Address of
Purchaser:                                                                                                                                                       
 
Fax Number of
Purchaser:                                                                                                                                                            
 
Address for Notice of Purchaser:
   
  
  
Address for Delivery of Securities for Purchaser (if not same as address for
notice):
  
  
 
Principal Amount and Type of Company Securities Currently Held:

                                                                 



EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]
 
[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------

 

SCHEDULE I
SCHEDULE OF EXCEPTIONS

 

--------------------------------------------------------------------------------

 

SCHEDULE II
OFFICERS & DIRECTORS
 

--------------------------------------------------------------------------------


  
EXHIBIT A
LIST OF PURCHASERS

 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF B NOTE

 

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF C NOTE

 

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF D NOTE

 

--------------------------------------------------------------------------------

 

EXHIBIT E
FORM OF E NOTE

 

--------------------------------------------------------------------------------

 

EXHIBIT F
FORM OF DEBT WARRANT

 

--------------------------------------------------------------------------------

 

EXHIBIT G
FORM OF OFFICER’S CERTIFICATE

 

--------------------------------------------------------------------------------

 

EXHIBIT H
AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT I
SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT J
OPINION OF COUNSEL TO COMPANY

 

--------------------------------------------------------------------------------

 

EXHIBIT K
FORM OF LOCK-UP AGREEMENT

 

--------------------------------------------------------------------------------

 